Name: Commission Regulation (EC) NoÃ 674/2006 of 28 April 2006 amending for the 65th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: international affairs;  politics and public safety;  Asia and Oceania
 Date Published: nan

 29.4.2006 EN Official Journal of the European Union L 116/58 COMMISSION REGULATION (EC) No 674/2006 of 28 April 2006 amending for the 65th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 March 2006 and on 12, 19 and 21 April 2006, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 357/2006 (OJ L 59, 1.3.2006, p. 35). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entries shall be added under the heading Natural persons: (a) Abdullah Anshori (alias (a) Abu Fatih, (b) Thoyib, Ibnu, (c) Toyib, Ibnu, (d) Abu Fathi). Date of birth: 1958. Place of birth: Pacitan, East Java, Indonesia. Nationality: Indonesian. (b) Abu Bakar Baasyir (alias (a) Baasyir, Abu Bakar, (b) Bashir, Abu Bakar, (c) Abdus Samad, (d) Abdus Somad). Date of birth: 17.8.1938. Place of birth: Jombang, East Java, Indonesia. Nationality: Indonesian. (c) Gun Gun Rusman Gunawan (alias (a) Gunawan Rusman, (b) Abd Al-Hadi, (c) Abdul Hadi, (d) Abdul Karim, (e) Bukhori, (f) Bukhory). Date of birth: 6.7.1977. Place of birth: Cianjur, West Java, Indonesia. Nationality: Indonesian. (d) Taufik Rifki (alias (a) Refke Taufek, (b) Rifqi Taufik, (c) Rifqi Tawfiq, (d) Ami Iraq, (e) Ami Irza, (f) Amy Erja, (g) Ammy Erza, (h) Ammy Izza, (i) Ami Kusoman, (j) Abu Obaida, (k) Abu Obaidah, (l) Abu Obeida, (m) Abu Ubaidah, (n) Obaidah, (o) Abu Obayda, (p) Izza Kusoman, (q) Yacub, Eric). Date of birth: (a) 29.8.1974, (b) 9.8.1974, (c) 19.8.1974, (d) 19.8.1980. Place of birth: Dacusuman Surakarta, Central Java, Indonesia. Nationality: Indonesian. 2. The entry Islamic Jihad Group (alias (a) Jamaat al-Jihad, (b) Libyan Society, (c) Kazakh Jamaat, (d) Jamaat Mojahedin, (e) Jamiyat, (f) Jamiat al-Jihad al-Islami, (g) Dzhamaat Modzhakhedov, (h) Islamic Jihad Group of Uzbekistan, (i) al-Djihad al-Islami) under the heading Legal persons, groups and entities shall be replaced by the following: Islamic Jihad Group (alias (a) Jamaat al-Jihad, (b) Libyan Society, (c) Kazakh Jamaat, (d) Jamaat Mojahedin, (e) Jamiyat, (f) Jamiat al-Jihad al-Islami, (g) Dzhamaat Modzhakhedov, (h) Islamic Jihad Group of Uzbekistan, (i) al-Djihad al-Islami, (j) Zamaat Modzhakhedov Tsentralnoy Asii). 3. The entry Youcef Abbes (alias Giuseppe). Address: (a) Via Padova, 82 Milan, Italy, (b) Via Manzoni, 33 Cinisello Balsamo (MI), Italy (domicile). Date of birth: 5.1.1965. Place of birth: Bab El Aoued, Algeria. under the heading Natural persons shall be replaced by the following: Youcef Abbes (alias Giuseppe). Address: (a) Via Padova 82, Milan, Italy, (b) Via Manzoni 33, Cinisello Balsamo (MI), Italy. Date of birth: 5.1.1965. Place of birth: Bab el Oued, Algeria. 4. The entry Mohamed Amine AKLI (alias (a) Mohamed Amine Akli, (b) Killech Shamir, (c) Kali Sami, (d) Elias). Place of birth: Abordj El Kiffani (Algeria). Date of birth: 30 March 1972. under the heading Natural persons shall be replaced by the following: Mohamed Amine Akli (alias (a) Akli Amine Mohamed, (b) Killech Shamir, (c) Kali Sami, (d) Elias). Place of birth: Bordj el Kiffane, Algeria. Date of birth: 30.3.1972. 5. The entry Hacene Allane (alias (a) Hassan the Old, (b) Al Sheikh Abdelhay, (c) Boulahia, (d) Abu al-Foutouh, (e) Cheib AhcÃ ©ne). Date of birth: 17 January 1941. Place of birth: El MÃ ©nÃ ©a, Algeria. Nationality: probably Algerian. under the heading Natural persons shall be replaced by the following: Hacene Allane (alias (a) Hassan the Old, (b) Al Sheikh Abdelhay, (c) Boulahia, (d) Abu al-Foutouh, (e) Cheib AhcÃ ©ne). Date of birth: 17.1.1941. Place of birth: MÃ ©dÃ ©a, Algeria. Nationality: probably Algerian. 6. The entry Mokhtar BELMOKHTAR. Place of birth: Ghardaia. Date of birth: 1 June 1972. Other information: Son of Mohamed and Zohra Chemkha. under the heading Natural persons shall be replaced by the following: Mokhtar Belmokhtar. Place of birth: Ghardaia, Algeria. Date of birth: 1.6.1972. Other information: Son of Mohamed and Zohra Chemkha. 7. The entry Dhou El-Aich (alias Abdel Hak). Date of birth: 5 August 1964. Place of birth: Debila, Algeria. Nationality: probably Algerian. under the heading Natural persons shall be replaced by the following: Dhou El-Aich (alias Abdel Hak). Date of birth: 5.8.1964. Place of birth: Blida, Algeria. Nationality: probably Algerian. 8. The entry Ali El Heit (alias (a) Kamel Mohamed, (b) Ali Di Roma). Address: (a) via D. Fringuello, 20 Rome, Italy, (b) Milan, Italy (domicile). Date of birth: (a) 20.3.1970, (b) 30.1.1971 (Kamel Mohamed). Place of birth: Rouba, Algeria. under the heading Natural persons shall be replaced by the following: Ali El Heit (alias (a) Kamel Mohamed, (b) AlÃ ¬ Di Roma). Address: (a) via D. Fringuello 20, Rome, Italy, (b) Milan, Italy (domicile). Date of birth: (a) 20.3.1970, (b) 30.1.1971. Place of birth: Rouiba, Algeria. 9. The entry Ibrahim Dawood (alias (a) Ebrahim Dawood; (b) Sheikh Dawood Hassan). Date of birth: 1955. Place of birth: Ratnagiri, India. Nationality: Indian. Passport No: A-333602, issued in Bombay, India, on 6 April 1985. under the heading Natural persons shall be replaced by the following: Dawood Ibrahim Kaskar (alias (a) Dawood Ebrahim, (b) Sheikh Dawood Hassan). Date of birth: 1955. Place of birth: Ratnagiri, India. Nationality: Indian. Passport No: A-333602, issued in Bombay, India, on 6 April 1985. 10. The entry Abdelhalim Remadna, date of birth: 2 April 1966; place of birth: Bistra, Algeria under the heading Natural persons shall be replaced by the following: Abdelhalim Remadna. Date of birth: 2.4.1966. Place of birth: Biskra, Algeria. 11. The entry Ahmad Zerfaoui (alias (a) Abdullah, (b) Abdalla, (c) Smail, (d) Abu Khaoula, (e) Abu Cholder, (f) Nuhr). Date of birth: 15 July 1963. Place of birth: Chrea, Algeria. Nationality: probably Algerian. under the heading Natural persons shall be replaced by the following: Ahmad Zerfaoui (alias (a) Abdullah, (b) Abdalla, (c) Smail, (d) Abu Khaoula, (e) Abu Cholder, (f) Nuhr). Date of birth: 15.7.1963. Place of birth: ChrÃ ©a, Algeria. Nationality: probably Algerian.